Curia.

The only question was, whether these transactions were fair, or intended as mere evasions of the statute. (a) Whether the verdict was such as we should have given, is not the point of inquiry. The question belonged to the jury, who have decided it in favour of the defendant, and the Court will not, in such a case, set aside the verdict.(b)
Judgment affirmed.

 This is a question frequently to be decided under penal statutes1, though not so often under any other, perhaps, as under the statute of usury. Vid. the illustrations of this, in Ord on Usury, 64 to 90. How far innocence of intention will excuse, where an offender is brought plainly within the terms of a penal law, vid. a very valuable note by Mr. Anthon, to his N. P. Reports, 154. Sturges v, Maitland, n. a.


i) Nor will this be done in a penal actiqn, where it is clearly against the weight of evidence, if in favour of the defendant. (Comfort v. Thompson, 10 John. 101.)